Citation Nr: 0733775	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-38 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 
1943 to September 1945 and regular Philippine Army service in 
September 1945.  He died in July 1986.  The appellant is the 
deceased veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for service-connected death benefits. 


FINDINGS OF FACT

1.  The veteran died in July 1986, at the age of 72.  
According to the death certificate, the cause of his death 
was chronic peptic ulcer.

2.  In May 1987, the service department certified that the 
veteran had recognized guerrilla service from February 1943 
to September 1945.

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran's cause of death is not related to his 
service.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to VA benefits 
based on her late husband's qualifying military service.  The 
Board notes that in May 1987, the United States Army Reserve 
Personnel Center verified the veteran's service status as a 
member of the Recognized Guerrillas and the Regular 
Philippine Army from February 1943 to September 1945.  She 
asserts that she is entitled to benefits because she believes 
that the veteran's chronic peptic ulcer started during 
service and eventually caused his death. 

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either a fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. 
§ 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran's certificate of death indicates that he died in 
July 1986, at the age of 72.  The only cause of death listed 
is chronic peptic ulcer.

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

The service medical records consist of an examination dated 
in September 1945, and the veteran's Affidavit For Philippine 
Army Personnel dated September 1945.  There is no indication 
in the veteran's service personnel records that he was a 
prisoner-of-war (POW); accordingly, the presumptive 
provisions that apply for former POWs with certain specified 
diseases are not applicable.  The veteran's examination 
report shows that his "abdominal viscera" was clinically 
evaluated as normal.  Furthermore, there are no injuries or 
disabilities identified in the veteran's Affidavit For 
Philippine Army Personnel (APAP).

The only other medical evidence of record is a statement from 
the veteran's doctor.  In the statement, the doctor indicated 
that the veteran's cause of death was diagnosed as chronic 
peptic ulcer because of his history of illnesses and 
hospitalizations, and because he was a regular patient who 
regularly complained of epigastric pain.  The doctor 
indicated that he had treated the veteran since the late 
1980s for chronic peptic ulcer.  The doctor did not provide a 
medical opinion indicating that the ulcer was in any way 
connected to or caused by the veteran's service many years 
earlier.

Also of record is a note that appears to be dated in 1941 or 
1942, from an officer in the US Army to the veteran; however, 
the document appears to have been altered.  This document 
advised that the veteran' services as a civilian driver were 
no longer needed and that the veteran was permitted to return 
home.  In the final sentence at the bottom of the note, where 
the text reads "due to the chronic illness stomach pain," 
it appears that the original ink was bled out and written 
over, as the remainder of the note lacks similar bleeding 
patterns.  In addition, compared with the remainder of the 
text, the words appear to have been written with a different 
shade of ink.  Furthermore, even if the document has not been 
altered, the Board notes that this document is dated prior to 
the veteran's recognized dates of active duty, and cannot 
serve to establish that his peptic ulcer disease existed in 
or is connected to service, providing, in effect, more 
evidence against this claim.

Every person employed in the active military, naval, or air 
service shall be taken to have been sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and that the injury 
or disease was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); see VAOPGCPREC 3-2003 (July 16, 
2003).

The Board notes in passing that a mere reference to a 
"stomach pain" prior to the veteran's period of recognized 
service is not sufficient to rebut the presumption of 
soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(holding that a veteran's self-report that he had previously 
suffered from "depression or excessive worry" prior to 
service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A. § 1111); Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).  Therefore, for the 
purposes of this decision, the Board has presumed that the 
veteran was in sound condition upon his entrance into 
service.

In this case, the death certificate shows that the cause of 
the veteran's death was chronic peptic ulcer.  The service 
medical records do not show any treatment for chronic peptic 
ulcers, nor is there any competent evidence to show that the 
chronic peptic ulcer was manifest to a compensable degree 
within one year of separation from service.  In addition, 
there is no evidence to rebut the presumption of soundness.  
The veteran was not service connected for any disability 
during his lifetime.  

The appellant asserts that the veteran's chronic peptic ulcer 
was a result of irregular meal times, and inadequate or no 
food supply during service.  However, the appellant has also 
not described a continuity of symptomatology since the 
veteran's service.  The earliest evidence indicating that the 
veteran had an ulcer shows that treatment did not commence 
until the late 1980s, - over 40 years after separation from 
service.  This lengthy period without treatment is evidence 
that there was not a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence showing a nexus or link between service 
and the veteran's cause of death.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38. 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2007); 
Quartuccio v. Principi, 17 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability, (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id.  At 120.

The Board finds that the VCAA notice requirements have been 
satisfied by a pre-initial adjudication letter dated November 
2004.  The letter advised the appellant of the types of 
evidence and/or information necessary to substantiate her 
claim and the relative duties upon herself and VA in 
developing her claim, to include submitting copies of any 
records in her possession that had not previously been 
submitted.  The timing and content of this notice complied 
with the requirements of 38 U.S.C.A.  § 5103(a) and 38 C.F.R. 
§ 3.159(b).  There is no argument that any prejudice has 
resulted to the appellant with regard to the timing aspects 
of her VCAA notice.  See Dunlap v. Nicholson, U.S. Vet. App. 
03-0320 (March 22, 2007).  Therefore, based upon the 
foregoing, the RO met the duty to notify appellant regarding 
evidence necessary to substantiate her claim.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to these issues has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The Board notes that no medical opinion was obtained with 
respect to the appellant's claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Upon reviewing the evidence, 
the Board finds no competent evidence showing or indicating a 
nexus between service and the disorder at issue and no lay 
evidence of continuous symptoms since service; therefore, a 
remand for an opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  

Simply stated, the standards of McLendon are not met in this 
case at this time.  Accordingly, the Board finds that VA has 
satisfied its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to her claim.  
38 U.S.C.A. §§ 5103 and 5103A.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b), 38 C.F.R. § 20.1102 (2006); 
Dingess, 19 Vet. App. 473; Pelegrini II, 18 Vet. App. 112; 
Quartuccio, 16 Vet. App. 183.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


